DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the receiving profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US PgPub #2014/0328685).
For Claims 1 and 8, figures 1-3 of Davis ‘685 disclose a rotorcraft, comprising: an elastomeric bearing assembly (300), comprising: a housing (350); a centrifugal force bearing (320) axially captured relative to the housing; and a sliding cap (345) comprising at least one sliding surface configured to allow sliding between the sliding cap and the centrifugal force bearing.
For Claims 2 and 9, figures 1-3 and paragraph [0022] of Davis ‘685 disclose that the sliding cap comprises an exterior profile comprising a polytetrafluoroethylene coating.
For Claim 3, figures 1-3 of Davis ‘685 disclose that at least a portion of the exterior profile is shaped complementary to a receiving profile of the housing. 
For Claim 5, figures 1-3 of Davis ‘685 disclose a receiving profile is shaped complementary to an exterior profile of the sliding cap.
For Claim 6, figures 1-3 of Davis ‘685 disclose that the centrifugal force bearing is axially captured between the housing and an outboard portion of a spindle (200).
For Claim 7, figures 1-3 of Davis ‘685 disclose a spindle (200) axially received through at least a portion of the centrifugal force bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US PgPub #2014/0328685) as applied to claims 1 and 8 above, and further in view of Applicant Admitted Prior Art.
For Claims 4 and 10, while Davis ‘685 discloses using polytetrafluoroethylene (PTFE) on the the sliding cap to provide to provide reduced friction; it is silent about using PTFE on the housing.  However, the Applicant Admitted Prior Art teaches that it is well known in the art to use PTFE coating in a bearing assembly as that coating is a standard coating known for its durability.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Davis ‘685 with a well-known, low friction coating in order to provide a slick bearing surface for ease of movement and increased durability.

Allowable Subject Matter
Claims 11-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have a method of operating a rotorcraft, comprising: capturing a centrifugal force bearing relative to a housing located relatively more inboard than the centrifugal force bearing; and rotating an inboard portion of the centrifugal force bearing relative to the housing, wherein the rotating comprises sliding at least one of the housing and the centrifugal force bearing relative to a sliding surface of a sliding cap disposed between the housing and the centrifugal force bearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/22/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis ‘685.

The Applicant has not argued the Official Notice for claims 4 and 10, that it is well known to use PTFE on surfaces.  Per MPEP 2144.03 this knowledge is now taken to be Applicant Admitted Prior Art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/17/2022